Citation Nr: 0943954	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  08-35 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 40 percent for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from April 1966 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Board hearing at the RO in 
August 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The last time the Veteran's hearing was evaluated for 
compensation and pension purposes was in December 2007.  The 
Veteran testified before the undersigned in August 2009 that 
his hearing had decreased since that time.  VA is obliged to 
afford a veteran a contemporaneous examination where there is 
evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).

In support of his claim, the Veteran submitted records from a 
private audiologist dated in 2009.  Unfortunately it does not 
appear that these records comply with the regulations 
governing VA's evaluation of hearing loss.  

Ratings for impairment of auditory acuity are set forth in 38 
C.F.R. § 4.85 through § 4.87, which contain the governing 
provisions, tables and diagnostic codes.  As a preliminary 
matter, an evaluation of the degree of hearing impairment 
requires results from an audiological examination, which must 
include a controlled speech discrimination test (Maryland 
CNC) and a pure tone auditory test, to be conducted by a 
state-licensed audiologist.  38 C.F.R. § 4.85(a); see 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998) (noting 
that disability rating assignments are based on average 
scores of pure tone decibel loss and percent of speech 
discrimination); but see 38 C.F.R. §§ 4.85(c), 4.86 
(permitting ratings by using only the pure-tone auditory 
threshold test scores in certain circumstances).  

Designation of Hearing Impairment Based on Puretone Threshold 
Average and Speech Discrimination) is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of speech 
discrimination (horizontal rows) and the puretone threshold 
average (vertical columns).  The Roman numeral designation is 
located at the point where the percentage of speech 
discrimination and puretone average intersect.  38 C.F.R. 
§4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to determine 
the Roman numeral designation for hearing impairment. 38 
C.F.R. § 4.85(d).

In the current case, the result of audiological testing 
conducted in January 2009 are presented in graphical form 
only.  The Board is unable to accept such interpretation in 
an effort to determine hearing acuity.  Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (which holds that neither the Board 
nor the RO may interpret graphical representations of 
audiometric data).  Puretone averages were provided but these 
were only for the frequencies of 500, 1000 and 2000 Hertz.  
This does not comply with the requirements of 38 C.F.R. § 
4.85(a).

It is not apparent to the Board if the results of private 
audiological testing conducted in September 2009 comply with 
the requirements of 38 C.F.R. § 4.85(a).  Puretone threshold 
results were not enumerated for the thresholds at 1,000, 
2,000, 3,000 and 4,000 Hertz.  The report does provide what 
is described as four frequency pure tone averages for each 
ear but does not indicate what four frequencies were used.  
Thus the Board is unable to determine if the averages 
provided were for the requisite four puretone frequencies.  
As an aside, the Board notes that, if it is assumed that the 
correct four frequency pure tone averages were provided in 
the report of the September 2009 testing, the Veteran's 
hearing acuity had actually increased since the December 2007 
VA examination.  

Based on the above, the Board finds that the Veteran should 
be afforded another VA examination to determine the current 
extent of the Veteran's service-connected hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA 
examination to determine the current 
nature and severity of his service-
connected bilateral hearing loss.  A copy 
of the VA examination notice letter sent 
to the Veteran and a copy of the VA 
examination request should be included in 
the claims file.  The claims file must be 
provided to the examiner for review.  All 
appropriate testing, to include a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  The examiner 
must describe fully the functional effects 
caused by the Veteran's service-connected 
bilateral hearing loss.  

2.  After completion to the extent 
possible of the directed development, re-
adjudicate the veteran's claim of 
entitlement to a rating in excess of 40 
percent.  If the claim remains denied, 
issue an appropriate supplemental 
statement of the case and forward the case 
to the Board for final adjudication.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. Barone
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


